Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of species B in response/amendment submitted is acknowledged.  The traversal is on the ground(s) that the examiner has applied incorrect restriction requirement for the application is filed under PCT/JP2018/038438.  The examiner responds that the PCTs rules would only apply to those applications that are filed only under 35 U.S.C. 371special international provisions regarding unity of invention.  However, upon close review of the claim and the specification since the base claim includes the features of figure 1, all claims are currently examined. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will would be the same under either status.  

Claims 1-3 and 5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lin, US 9933582 B1, and further in view of JP2014-013309—which was applied for the rejection of claims 1-3 by WIPO, submitted under IDS by the applicant).  
With regard to claim 1, Lin teaches an optical connector (see figs. 1-10 and summary) comprising: 
a housing 60 that retractably accommodates a ferrule 50; a spring 30 that is accommodated in the housing 60 (see fig. 7) and that presses the ferrule to a front side (shown in figs. 7-8, summary 1st par.); and an engaging member 20 that is connected to one end of the spring 30, and that engages with the housing 60 (see fig. 7), wherein the engaging member 20 comprises a pair of arms 24 that sandwich the spring 30 (see fig. 9), wherein an up-down direction of the optical connector is perpendicular to a direction in which the spring presses the ferrule and to a direction in which the pair of arms are lined up (see at least figs. 1 and 8a and summary, 1st parag.), 
the housing 60 has windows 62 on both sides in the horizontal direction, and the engaging member 20 further comprises: claws 27 on an horizontal sides of the pair of arms (see at least fig 2), wherein the claws 27 engage with the windows 62 (see fig. 7); and deformation parts that displace the claws 27 in the horizontal direction .

    PNG
    media_image1.png
    417
    607
    media_image1.png
    Greyscale

However, Lin does not teach that the above windows and the respective claws engaged therein are formed in up-down direction rather than the above horizontal direction. 
JP2014-013309 in the same filed of technology teaches an optical connector which has a pair of windows 33 located in the up-down direction and an engaging member with a pair of claws 61 that engage respectively with the pair of the windows in up-down direction (see the J JP2014-013309 translation).  Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the location of the window and the respective engagement pairs so as instead of engaging or locking the arms of the deformation parts in horizontal direction to be in up-down direction for providing more compact connector and ease of operation of displacing and/or removing the optical ferrule from the connector housing, and as since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

The combinational teachings of Lin and ‘309, stated in rejection of claim 1, including the obviousness and motivation, are incorporated in rejection of the following claims as follows:  
and a length of the spring in the left-right direction is larger than a length of the spring in the up-down direction (clearly shown in at least fig 1, 3a and 8-9).  
3. (Currently Amended) The optical connector according to claim 1, wherein the deformation parts displace the claws outward with respect to the arms (clearly shown in at least fig 2).   
5. (New) The optical connector according to claim 2, wherein the deformation parts displace the claws outward with respect to the arms (clearly shown in at least fig 2).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 9618718 B2
US 9933582 B1
US 9804340 B1
US 20200174198 A1
US 20040105625 A1
US 20200278502 A1
US 5673346 A
US 5528711 A

US 20020118926 A1
US 20050196106 A1
US 6497516 B1
US 20190041587 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883